DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1. Claims 12-15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. Claims 1-11, 16-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanemaru et al. (US 20180221621) 
Regarding claim 1, Kanemaru discloses a method of using auditorily-induced vection (AIV) to provide a user with a sense of direction in a non-gravitational environment (Paragraph: 0038 and fig.1-3), the method comprising obtaining an auditory object associated with the user (Paragraphs: 0038-0039 and fig.1-3: Kanemaru discusses how a system displays video that gives a stimulus to visual sense of the user by controlling the display device and reproduces sound that gives a stimulus to auditory sense of the user by controlling the terminal, i.e. an auditory object associated with the user); determining an orientation of the user (Paragraphs: 0049-0050, 0090-0091 and fig.2, 20: Kanemaru discusses how the received sensor data includes a value specifying a position, a moving direction, a moving speed, and the like of the head of the user, i.e. sensing an orientation of the user); projecting the auditory object based on the orientation of the user (Paragraphs: 0113-0114 and fig.7, S702: Kanemaru discusses how a system determine that sound effect needs to be output, and the control device calculates the feature amount of sound effect); and providing the projected auditory object to the user to convey the user's orientation relative to the reference point (Paragraph: 0039 and fig.2, 20: Kanemaru discusses how the terminal such as a headphone and like device worn on the head of the user, outputs sound based on sound data and detects a face direction of the user).  
Kanemaru discloses the invention set forth above but does not specifically points out “determining a reference point within the environment” Kanemaru however discloses how the control unit calculates the moving amount of the transport apparatus and sets a value of the acceleration sensor in a state where the transport apparatus as a reference value; and calculates the difference between received sensor data and the reference value as the changed value of acceleration (Kanemaru: Paragraphs: 0158 and 0163). Kanemaru also discloses how the system calculates the amount of oscillation based on the moving amount of the head and the moving amount of the transport apparatus (Kanemaru: Paragraphs: 0158, 0163 and fig.3, 101).
Thus, it would have been obvious to one of ordinary skill in the art to interpret the computed transport apparatus reference value as the determined reference point within the environment as disclosed by Kanemaru.
Regarding claim 11, Kanemaru discloses an auditorily-induced vection (AIV) system for providing a user with an enhanced sense of direction in a non-gravitational environment, the AIV system (Paragraph: 0038 and fig.1-3) comprising: at least one acoustic sensor configured to sense an auditory object associated with the user (Paragraphs: 0038-0039 and fig.1-3: Kanemaru discusses how a system displays video that gives a stimulus to visual sense of the user by controlling the display device and reproduces sound that gives a stimulus to auditory sense of the user by controlling the terminal, i.e. an auditory object associated with the user); at least one attitude sensor configured to sense an orientation of the user (Paragraphs: 0049-0050, 0090-0091 and fig.2, 20: Kanemaru discusses how the received sensor data includes a value specifying a position, a moving direction, a moving speed, and the like of the head of the user, i.e. sensing an orientation of the user); and a controller configured to: receive the auditory object from the at least one acoustic sensor (Paragraphs: 0038-0039, 0049-0050 and fig.2, 20: Kanemaru discusses how the sensor data receiving unit receive sensor data transmitted by the terminal 20 and outputs the sensor data to the comparison unit; and how the received sensor data includes a value specifying a position, a moving direction, a moving speed, and the like of the head of the user); receive the orientation of the user from the at least one attitude sensor (Paragraphs: 0049 and 0091: Kanemaru discusses how a sensor data to be received includes a value specifying a position, a moving direction, a moving speed, and the like of the head of the user); project the auditory object based on the orientation of the user (Paragraphs: 0113-0114 and fig.7, S702: Kanemaru discusses how a system determine that sound effect needs to be output, and the control device calculates the feature amount of sound effect); and provide the projected auditory object to earphones to convey the user's orientation relative to the reference point (Paragraph: 0039 and fig.2, 20: Kanemaru discusses how the terminal such as a headphone and like device worn on the head of the user, outputs sound based on sound data and detects a face direction of the user).  
Kanemaru discloses the invention set forth above but does not specifically points out “determining a reference point” Kanemaru however discloses how the control unit calculates the moving amount of the transport apparatus and sets a value of the acceleration sensor in a state where the transport apparatus as a reference value; and calculates the difference between received sensor data and the reference value as the changed value of acceleration (Kanemaru: Paragraphs: 0158 and 0163). Kanemaru also discloses how the system calculates the amount of oscillation based on the moving amount of the head and the moving amount of the transport apparatus (Kanemaru: Paragraphs: 0158, 0163 and fig.3, 101).
Thus, it would have been obvious to one of ordinary skill in the art to interpret the computed transport apparatus reference value as the reference point as disclosed by Kanemaru.
Considering claim 2, Kanemaru discloses the method of claim 1, wherein determining the reference point includes determining a reference vector (Paragraphs: 0097-0098: Kanemaru discusses how a system sets sensor data acquired as a reference value; and calculate a vector having a direction and magnitude of swing of the head of the user).   
Considering claim 3, Kanemaru discloses the method of claim 2, wherein determining the orientation of the user includes determining an orientation vector relative to the reference vector (Paragraphs: 0098-0100). 
Considering claim 4, Kanemaru discloses the method of claim 3, wherein projecting the auditory object based on the orientation of the user includes determining a projection source location based on the orientation vector (Paragraphs: 0049 and 0091: Kanemaru discusses how a sensor data to be received includes a value specifying a position, a moving direction, a moving speed, and the like of the head of the user).  
Considering claim 5, Kanemaru discloses the method of claim 4, wherein the projection source location is a point in space about the user's head (Paragraphs: 0012 and 0131-0132: Kanemaru discusses how a system calculates a variation amount of a position of a head of the user based on the head position information). 
Considering claim 6, Kanemaru discloses the method of claim 4, wherein projecting the auditory object further includes applying a head-related transfer function (HRTF) corresponding to the projection source location to the auditory object (Paragraphs: 0131-0132). 
Considering claim 7, Kanemaru discloses the method of claim 6, wherein the HRTF represents a characterization of how the user hears sound from the projection source location (Paragraphs: 0097 and 0131: the system calculates how a moving amount of head, which is a vector having a direction and magnitude of swing of the head of the user,). 
Considering claim 8, Kanemaru discloses the method of claim 6, wherein providing the projected auditory object to the user further includes indicating a deviation of the orientation vector from the reference vector (Paragraphs: 0097 and 0131).  
Considering claim 9, Kanemaru discloses the method of claim 8, further comprising modifying the projected auditory object to enhance the user's perception of the deviation of the orientation vector from the reference vector (Paragraphs: 0137-0138, 0168 and 0169: Kanemaru discusses how the sound generation device gives an auditory stimulus so as to make it possible to reduce sickness of the user (i.e. enhancing user’s perceptions) who gets on the transport apparatus). 
Considering claim 10, Kanemaru discloses the method of claim 1, wherein the auditory object includes sound of one of the user's breath, heartbeat, and blood flow (Paragraphs: 0012 and 0050: Kanemaru discusses how a system calculate a sound data based on the sickness feeling intensity, i.e. obvious to determine from the audio of one of the user’s breath, heartbeat or blood flow).  
Considering claim 16, Kanemaru discloses the system of claim 11, wherein the controller is further configured to modify the projected auditory object to enhance a non-level attitude perception (Paragraph: 0071, 0073 and 0135).  
Considering claim 17, Kanemaru discloses the system of claim 16, wherein in modifying the projected auditory object the controller is further configured to make the projected auditory object louder to enhance the non-level attitude perception (Paragraph: 0071, 0073 and fig.8a: adjusting at least any one of sound volume). 
Considering claim 20, Kanemaru discloses the system of claim 11, wherein the reference point is a location associated with a spacecraft (Paragraph: 0137 and 0160: Kanemaru discusses a transport apparatus such as a vehicle or a ship, i.e. obvious to include any vehicle including spacecraft).  
4. Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanemaru et al. (US 20180221621) in view of Garin et al. (CN 104395774).
Considering claim 19, Kanemaru discloses fail to disclose the system of claim 19. Garin however discloses the system of claim 19, wherein the controller is further configured to apply a Doppler shift to the auditory object to indicate a rate of change of the at least one user's orientation (Page.4 lines, Paragraph: 0004: Garin discusses how a rate of change in distance of a mobile device orientation/direction may be at least partially based on the Doppler value of phase value of measuring signal captured during the first time period).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed before the effective filing date of the invention to modify the invention of Kanemaru, and modify a system wherein the controller is further configured to apply a Doppler shift to the auditory object to indicate a rate of change of the at least one user's orientation, as taught by Garin, thus allowing to measure the Doppler shift of the received signal, and the Doppler direct measuring value of the movement motion of the device itself, as discussed by Garin.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149. The examiner can normally be reached 9:30-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YOSEF K LAEKEMARIAM/    Examiner, Art Unit 2651                                                                                                                                                                                                                 05/05/2022